356 S.W.2d 774 (1962)
Madison RAYBURN, Judge, et al., Petitioners,
v.
The STATE of Texas, Respondent.
No. A-8847.
Supreme Court of Texas.
April 25, 1962.
Rehearing Denied May 23, 1962.
Dow & Dow, M. Leon Kalvort, Houston, for petitioner.
Will Wilson, Atty. Gen., Austin, L. P. Lollar, Morgan Nesbitt and Edward A. Cazares, Assts. Atty Gen., for respondent.
PER CURIAM.
Contrary to the decision of the Amarillo Court of Civil Appeals in City of Amarillo v. Adams, Tex.Civ.App., 342 S.W.2d 371 (wr. dis.), the Texarkana Court of Civil Appeals has held that the period for filing objections to the award of the commissioners in a condemnation proceeding as provided in Article 3266, Vernon's Ann.Tex.Civ.Stat., is not enlarged by the provisions of Rule 4, Texas Rules of Civil Procedure. State v. Rayburn, Tex.Civ.App., 352 S.W.2d 357. We are in agreement with the holding of the Court of Civil Appeals in the present case, because the Rules of Civil Procedure do not operate to extend the time provided by statute within which an appeal may be taken to the courts in a proceeding originally administrative in nature. The application for writ of error is Refused, No Reversible Error.